Citation Nr: 1444665	
Decision Date: 10/07/14    Archive Date: 10/16/14

DOCKET NO.  12-15 873	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E.I. Velez, Counsel
INTRODUCTION

The Veteran served on active duty from October 1950 to October 1952 and from August 1954 to May 1974.

This appeal to the Board of Veterans' Appeals (Board) arose from a May 2011 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Denver, Colorado, that denied the benefits sought on appeal.

The Veteran testified in April 2014 in front of the undersigned at a videoconference hearing.  A transcript of the hearing has been associated with the claim file.

The claim was previously remanded in May 2014.  Unfortunately, the requested development was not fully complied with and additional development is needed.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In the case of Stegall v. West, 11 Vet. App. 268 (1998), the United States Court of Appeals for Veterans Claims ("the Court") held that a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  It was further held that where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  The Court also noted that its holdings in that case are precedent to be followed in all cases presently in remand status.  Id.
 
In the remand of May 2014, the Board found that the VA medical opinion of January 2011 was inadequate as the only reasoning provided for a negative nexus opinion was the normal hearing at separation.  Moreover, the examiner did not discuss the Veteran's reports of tinnitus since service in the opinion.  The RO was requested to obtain a new opinion which would provide a rationale beyond just a normal hearing in service, which would consider the Veteran's in- and post-service noise exposure history, and which specifically discussed the Veteran's reports of tinnitus since service.  

A new medical opinion was obtained in June 2014 from the same medical examiner who conducted the January 2011 VA examination.  Unfortunately, the supplemental opinion does not comply with the Board's request.  The examiner once again relies on the finding of normal hearing while in service as the basis for his negative nexus opinion.  Indeed, while the examiner acknowledged that there were threshold shifts in the hearing exams in service, he stated these were normal.  He acknowledged noise exposure in service, but finding that the threshold shifts were normal and that there was no corroborated noise injury in service, he opined that hearing loss and tinnitus are not due to service.  The Board finds that the examiner is still relying on the normal hearing in service as the basis of his opinion.

Moreover, it is unclear as to how the examiner acknowledged noise exposure in service but states that there was no corroborated noise injury.  This is somewhat contradictory.  Additionally, the examiner did not discuss the Veteran's complete history including in- and post-service noise exposure as requested.  Finally, no mention was made of the Veteran's claims of tinnitus since service and no discussion was provided of the same in the opinion.   

Therefore, the Board finds that the opinion did not comply with the Board's May 2014 requests and a new opinion is needed.


Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AMC/RO should schedule the Veteran for a new VA examination to determine the nature and etiology of the bilateral hearing loss disability and tinnitus.  The examiner should be a different examiner from the one who conducted the January 2011 examination and who provided the June 2014 opinion.  

After an examination of the Veteran and an interview of the Veteran where his entire noise exposure history is obtained, both in- and post-service, the examiner should provide an opinion as to:

Whether the bilateral hearing loss disability and tinnitus are at least as likely as not due to noise exposure in service or whether such an etiology is unlikely.  

The examiner should be informed that normal hearing at separation from active service, alone, is not an adequate basis for a negative nexus opinion.  In regards to the tinnitus, the examiner must specifically discuss the Veteran's reports of tinnitus since service. 

The examiner should be given access to the Veteran's electronic claim file and it must be stated in the report that a review of the file was conducted.  A complete rationale for any opinion rendered must be provided.  The examiner should also be informed that a bare assertion that an opinion cannot be rendered without resort to conjecture or speculation is also an inadequate basis for a negative conclusion.  There must be a full explanation as to why the requested opinion cannot be rendered.

2.  After completion of all of the above, the AMC/RO will re-adjudicate the claims on appeal.  If the decision remains in any way adverse to the Veteran, he and his representative should be provided with a Supplemental statement of the case (SSOC).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



